“

gre io AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) : Page | of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA :

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)

Miguel Negrete-Ceja Case Number: 3:20-mj-20274

Emerson Wheat
Defendant's Attorney © eB Ws a —

 

 

 

REGISTRATION NO. 94148298

 

 

 

 

 

 

 

 

 

|
THE DEFENDANT: | FER OS 2020:
XI pleaded guilty to count(s) 1 of Complaint
Li was found guilty to count(s) Soutiacin as PES KEORMLA
after a plea of not guilty. oy bers
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) Oo 1
(C The defendant has been found not guilty on count(s) |
‘Cl Count(s) dismissed on the motion of the United States. _
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for aterm of: / |

é
'
os
ik y

?

Ps TIME SERVED gg | days

EI Assessment: $10 WAIVED 2 Fine: WAIVED

x] Court recommends USMS, Ick. or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

C] Court recommends defendant be deported/removed with relative, charged in case

 

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, February 5, 2020
Date of Imposition of Sentence

a anos 4 fs
Received iho |
DUSM HONORABLE BARRY M. KURREN _
UNITED STATES MAGISTRATE JUDGE

 

 

 

 

Clerk’s Office Copy | | 3:20-mj-20274

‘
tel
\

 

 
